     Case 2:15-cv-00248-TLN-AC Document 166 Filed 06/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TIMOTHY RAY BAKER,                                 No. 2:15-cv-0248 TLN AC P
12                       Plaintiff,
13            v.                                         ORDER
14    J. MACOMBER, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a motion for service of subpoenas. ECF No. 164. In his motion, plaintiff

19   requests the court direct service of subpoenas on two correctional officers “to testify voluntarily.”

20   Id. at 1. The motion will be denied.

21          As plaintiff was previously advised, if the officers he seeks to have testify at trial are

22   voluntary witnesses, there is no need for a subpoena. Plaintiff need only notify them of the date

23   and time of the trial. If the officers will not testify voluntarily, plaintiff may request a subpoena

24   to secure their appearance. However, in addition to completing and submitting subpoenas for

25   service by the United States Marshal, plaintiff is required to submit a money order for each

26   witness, payable to the witness he seeks to subpoena, for the full amount of the witness’s travel

27   expenses plus the daily witness fee of $40.00. ECF No. 21 at 4; ECF No. 154 at 2. There is no

28   indication that plaintiff has submitted the required money orders, and the court will not order the
                                                         1
     Case 2:15-cv-00248-TLN-AC Document 166 Filed 06/17/21 Page 2 of 2


 1   subpoenas served until the required money orders are received.
 2          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for service of subpoenas,
 3   ECF No. 164, is DENIED.
 4   DATED: June 17, 2021.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
